Citation Nr: 0331879	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of diabetes mellitus, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the St. Louis, Missouri Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran and his spouse presented evidence during a 
videoconference hearing before the undersigned in June 2002.


REMAND

The RO should send the veteran a VCAA letter and advise the 
veteran to submit proof of the frequency of his visits to his 
diabetic care provider.  

Evidence received subsequent to the September 2001 
supplemental statement of the case should be considered by 
the RO in the first instance.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should send the veteran a 
VCAA letter and advise the veteran to 
submit proof of the frequency of his 
visits to his diabetic care provider.

2.  Evidence received subsequent to the 
September 2001 supplemental statement of 
the case should be considered by the RO.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


